Citation Nr: 0705674	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-28 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from April 1955 to November 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) which, in pertinent part, denied the benefits 
sought on appeal.    

The March 2004 rating decision also denied service connection 
for bilateral hearing loss and tinnitus.  The veteran filed a 
notice of disagreement (NOD) and a statement of the case 
(SOC) was issued in July 2004.  Thereafter, in a November 
2004 rating decision, service connection was awarded for 
bilateral hearing loss and tinnitus.  Thus, the claims are no 
longer in appellate status.

The veteran presented testimony before the RO in August 2004.  
The transcript has been obtained and associated with the 
claims folder.  

The claim of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A chronic respiratory disorder, to include asthma and 
chronic obstructive pulmonary disease (COPD), was not 
incurred in or aggravated by the veteran's period of active 
duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a February 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  Additional 
information and requests for evidence were provided in 
letters dated in September 2003 and July 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes some 
service medical records, private medical records, VA 
outpatient treatment records, and reports of VA examination. 

The Board notes the RO was notified in March 2003 that most 
of the veteran's service medical records were not on file and 
were apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
veteran was informed by the RO that they were unable to 
locate his service records in April 2003.  He was told to 
complete NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  He was further informed that he 
could submit other types of information, to include, but not 
limited to, buddy statements, statements from service medical 
personnel, insurance examinations, employment physical 
examination, and his own records of treatment in the 
military. 

The veteran completed NA Form 13055 and additional attempts 
were made to locate the veteran's service medical records to 
no avail.  In September 2003, the RO attempted to obtain 
service medical records from Wilford Hall Medical Center at 
Randolph Air Force Base; however, they indicated they were 
unable to comply with the request as the medical record was 
forward to the NPRC.  

A formal finding regarding the unavailability of the 
veteran's service medical records was made by the RO in 
February 2004. The veteran was notified of the decision and 
asked to provide any further information regarding the 
potential location of his service medical records.  The 
veteran indicated that he was treated for pleurisy at Yokota 
Air Base, Japan.  Morning reports and treatment records from 
Yokota Air Base have been associated with the claims folder.  
Any further attempts to locate outstanding service medical 
record pertaining to the veteran's respiratory disorder claim 
would be futile.  38 C.F.R. § 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The veteran contends that he is entitled to service 
connection for a respiratory disorder.  Specifically, he 
testified in August 2004 that his current respiratory 
condition, to include asthma and COPD, are the result of an 
episode of acute pleurisy during his active military service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; some 
service medical records; VA outpatient treatment records; 
reports of VA examination; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the outset, the Board notes that most of the veteran's 
service medical records were apparently destroyed in a fire 
at the NPRC in St. Louis, Missouri, in 1973.  The United 
States Court of Appeals for Veteran's Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Having considered all the evidence of record and affording 
the veteran all reasonable doubt, the Board finds that 
service connection for a respiratory disorder is not 
warranted.  In this regard, service medical records dated in 
June 1957 from the Yokota Air Base, Japan, indicate the 
veteran was diagnosed with acute pleurisy.  Thereafter, in 
November 1957 he was diagnosed with influenza.  There are no 
further service medical records available for review.

In October 2003, the veteran was afforded a VA respiratory 
examination.  The veteran informed the examiner that he was 
treated for pleurisy while on active duty and has since been 
diagnosed with asthma.  He reported using bronchodilator 
inhaler medication with good response.  The veteran denied 
episodes of bronchitis, pneumonia, or severe exacerbations of 
asthma requiring emergency intervention or hospitalization. 
The veteran was diagnosed with COPD by history pending 
pulmonary function tests.  The tests were performed and 
demonstrated mild obstructive ventilatory defect with 
significant response to bronchodilators.  The diagnosis of 
COPD was confirmed in a December 2003 addendum opinion.

VA outpatient treatment records dated between 2003 and 2005 
reveal the veteran was diagnosed with asthma.  In September 
2004, the veteran relayed a history of pleurisy in service.  
He complained of shortness of breath and was diagnosed with 
pleuritic chest pain.  No etiology opinion was provided.

In August 2005, the veteran was afforded an additional VA 
examination.  The veteran reported an episode of acute 
pleurisy in 1957.  The veteran indicated that he was 
asymptomatic for many years.  He stated that he smoked for 27 
years and stopped using tobacco in 1982.  Thereafter, he 
developed symptoms of, and was diagnosed with, asthma and 
COPD.  The examiner reviewed the chest x-rays from the White 
River Junction VA Medical Center and indicated all were 
normal.  X-rays of April 2003 specifically indicate that the 
pleural surfaces were clear.  Pulmonary function tests were 
reviewed and the conclusion was the veteran had at best a 
mild airway obstruction.  

After review of the claims folder, the examiner opined the 
veteran's asthma and COPD were not related to the acute 
pleurisy in service.  He reasoned that there was no biologic 
mechanism that would link pleurisy to either asthma or COPD.  
Moreover, the examiner concluded that the veteran had no 
evidence on either pulmonary function testing or chest x-ray 
of residual pleural disease. 

While the veteran indicates that a respiratory disorder has 
been present since active duty service and is related 
thereto, his statements do not constitute evidence of a 
competent medical nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (holding that matters involving 
special experience or special knowledge require the opinion 
of witnesses skilled in that particular science, art, or 
trade).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, 
to include asthma and COPD, is denied.


REMAND

The veteran also contends that he is entitled to service 
connection for a left knee disorder.  A preliminary review of 
the record discloses that additional development is necessary 
prior to appellate disposition.

In this regard, during the October 2003 VA joints 
examination, the veteran reported that he received treatment 
and surgery for his left knee from the New England Baptist 
Hospital, Dr. A, and Dr. T.  It does not appear that these 
records have been associated with the claims folder.  Such 
records should be obtained upon remand.  38 C.F.R. 
§ 3.159(c)(1).

During the examination, the examiner noted the veteran was 
evaluated by the orthopedic surgeon at White River Junction 
VA Medical Center on August 15, 2003.  The veteran further 
indicated that he was to be seen for a follow-up appointment 
in December 2003.  It does not appear that these records have 
been associated with the claims folder.  Such records should 
be obtained upon remand.  38 C.F.R. § 3.159(c)(2).

The veteran has also indicated that he was treated for his 
left knee in July 1958 at Randolph Air Base after he injured 
it on an aerostand.  The veteran stated that he was attached 
to the 4397th Air Refueling Squadron, Strategic Air Command.  
In June 2003, a response to the records request indicated 
that they were unable to identify the 4397th Air Refueling 
Squadron.  However, the Board notes the 4397th Air Refueling 
Training Wing was assigned to Strategic Air Command at 
Randolph, Air Force Base, Texas, in July 1958.  The 4397th 
was then reassigned to Second Air Force, 42nd Air Division, 
in July 1959 and ultimately discontinued in June 1963.  Upon 
remand, further attempts to locate any outstanding service 
medical records in connection with treatment for a left knee 
injury should be made in accordance with the specific 
instructions set forth in the numbered paragraphs below.  Id.  

Ongoing medical records pertinent to the issue should also be 
obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

All efforts to obtain the above-mentioned records must be 
clearly documented in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  


2.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for a left knee 
condition since his discharge from 
service.  Specifically, the veteran 
should be asked to provide the address of 
the provider and the dates of treatment 
to obtain the records of treatment from 
New England Baptist Hospital, Dr. A, and 
Dr. T.  After securing the necessary 
release, the RO should obtain these 
records.  Additionally, the RO should 
obtain any outstanding treatment records 
from the White River Junction, Vermont, 
VA Medical Center, to include entries 
dated on August 15, 2003, when the 
veteran was evaluated by the orthopedic 
surgeon and the December 2003 follow-up 
visit.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  If any of the identified records 
are not obtainable, the veteran should be 
so notified.

3.  Attempt to obtain any outstanding 
service medical records of the veteran 
for treatment of a left knee injury in 
July 1958 at Randolph Air Force Base, 
Texas.  Specifically, requests should be 
made for the 4397th Air Refueling 
Training Wing assigned to Strategic Air 
Command at Randolph, Air Force Base, 
Texas, as of July 1958.  If this request 
results in a negative response, the RO 
should then attempt to obtain said 
records for the Second Air Force, 42nd 
Air Division, the unit to which the 
4397th was reassigned to in July 1959.  
The Board notes the 4397th was ultimately 
discontinued in June 1963.  All efforts 
to obtain these records should be clearly 
documented in the claims file.  If no 
records are obtainable, the veteran 
should be so notified.  


4.  Thereafter, after the completion of 
any indicated additional development, the 
RO should readjudicate the claim for 
service connection for a left knee 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), and provided an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


